Citation Nr: 1829129	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  14-19 186	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUE

Entitlement to a rating higher than 60 percent for acne, scrotal nodule, facial scarring, chloracne, and dermatofibromas with scars.

(Additional claims of entitlement to increased ratings for tinnitus and hearing loss, for service connection for fibrosis and residuals of an ear infection, and concerning whether new and material evidence has been received to reopen claims for service connection for a low back disability and sinusitis are addressed in separate Board decisions.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran had active military service from October 1965 to August 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

In August 2016 the Board determined the Veteran was entitled to a total disability rating due to individual employability (TDIU).  Other claims on appeal, instead, were remanded for additional development - including evidentiary development of this claim for a higher rating for the acne and scheduling of a hearing concerning the petition to reopen the claim for service connection for sinusitis.  That additional hearing was held before a different VLJ in April 2017.  The Board is mindful of the holding in Arneson v. Shinseki, 24 Vet. App. 379 (2011), in which the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) held that the law requires that the VLJ who conducts a hearing on appeal participate in any decision made on that appeal.  38 C.F.R. §§ 19.3 and 20.707.  Here, however, the issue of entitlement to an increased rating for the acne was not addressed during the April 2017 hearing since the Veteran already had had a hearing regarding this claim.  Therefore, only the undersigned VLJ is required to participate in the adjudication of this increased-rating claim.  In April 2018, the Veteran also requested a third hearing before the Board regarding his claim of entitlement to service connection for fibrosis.  This claim will be addressed in a future Board decision after this additionally-requested hearing is provided.  Moreover, as already indicated, his remaining claims on appeal will be the subject of separate Board decisions.  So this decision, in particular, only concerns his claim of entitlement to a rating higher than 60 percent for his acne (skin disorder).

The Board's August 2016 remand as mentioned ordered additional development of this claim for an increased rating for the acne, including providing the Veteran a VA compensation examination reassessing the severity of his skin disorder.  In a November 2016 letter to VA, sent in response to a request that he report to this VA compensation examination, he indicated that he would not be attending any future examinations of his skin disability, as he found them too stressful.  Since VA attempted to schedule the examination ordered in the August 2016 remand and the Veteran in response has outright declined to attend, the Board finds there has been compliance, certainly the acceptable substantial compliance, with the August 2016 remand directives - in turn permitting the Board to proceed with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Ordinarily, failure to report for a VA compensation examination directed in response to a claim for a higher (i.e., increased) rating for a service-connected disability would require summary denial of the claim.  38 C.F.R. § 3.655.  But this notwithstanding, to afford the Veteran every possible consideration, the Board is adjudicating this claim based on the evidence already of record.


FINDING OF FACT

The Veteran's service-connected skin disability manifests areas of lesions, nodules, dermatofibromas, and comedones all over his body with facial scarring, but without visible or palpable tissue loss or gross distortion or asymmetry of three or more features or paired sets of features or six or more characteristics of disfigurement.  



CONCLUSION OF LAW

The criteria are not met for a rating greater than 60 percent for the acne, scrotal nodule, facial scarring, chloracne, and dermatofibromas with scars.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 4.20, 
Diagnostic Codes 7800-7806. 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist obligations, including in terms of assessing and reassessing the severity of this disability at issue to determine the appropriate rating for it for all times under consideration.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is claiming entitlement to greater compensation, so a higher rating, for his skin disability.  Service connection for a skin condition initially characterized as acne vulgaris of the back was granted in a December 1982 rating decision.  An initial noncompensable (0 percent) evaluation was assigned effective August 4, 1982.  The Veteran has received several increases in the assigned evaluation for his skin condition through the years, and in a February 2005 rating decision this service-connected disability was recharacterized as cystic acne, scrotal nodule, and facial scarring.  The August 2012 rating decision on appeal continued the then-assigned 50 percent evaluation for cystic acne.  But in July 2015, the disability was recharacterized again as acne, scrotal nodule, facial scarring, chloracne, and dermatofibromas with scars and an increased 60 percent evaluation assigned retroactively effective from October 20, 2010.  The Veteran is requesting an even higher rating for his skin disability.


Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If the evidence is in equipoise, meaning about evenly balanced, all reasonable doubt material to a determination will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the rating may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Indeed, this practice must be employed irrespective of whether an initial or, as here, established rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

As a preliminary matter, the Board notes that, while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities took effect on January 20, 2012.  The regulatory change was essentially administrative and does not affect the adjudication of this claim for an increased rating. 

The Veteran's disability characterized as acne, scrotal nodule, facial scarring, chloracne, and dermatofibromas is not specifically listed in the VA Rating Schedule contained in 38 C.F.R. Part 4.  Unlisted conditions are rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The Veteran's skin condition is currently rated as 60-percent disabling by analogy to Diagnostic Code 7806 for dermatitis or eczema.  This code provides for rating the disability under the included criteria or as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

VA examinations and treatment records dated throughout the claims period show the disability manifests areas of lesions, nodules, dermatofibromas, and comedones all over the Veteran's body with accompanying facial scarring.  He is currently in receipt of a 60 percent rating under Diagnostic Code 7806 for a skin disability that most nearly affects more than 40 percent of his entire body or more than 40 percent of exposed areas.  The current 60 percent evaluation is the maximum possible rating under Diagnostic Code 7806 and an increased evaluation, therefore, is not possible if rating the disability by analogy to dermatitis.

As the Veteran is in receipt of the maximum possible rating for dermatitis, the Board will also consider whether an increased rating is warranted if his disability, instead, is rated as disfigurement of the head, face, or neck, or as scars.  Assuming the Board determined that his acne manifested scarring as a predominant disability, the maximum rating possible under Diagnostic Code 7804 is 30 percent for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  This is a lower rating than the 60 percent evaluation currently assigned under Diagnostic Code 7806 and an increased evaluation is not possible.  

An increased rating also is not possible under Diagnostic Code 7800 for disfigurement of the head, face, or neck.  A maximum 80 percent evaluation under this diagnostic code requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; six or more characteristics of disfigurement.


The eight characteristics of disfigurement are as follows:

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

38 C.F.R. § 4.118, Diagnostic Code 7800.

The Veteran has stated at several times throughout the claims period that his acne is disfiguring as the lesions and nodules can become painful and infected with crusting and itching.  The Board finds that his statements to this effect and January 2016 hearing testimony are credible, but nonetheless do not establish he meets the criteria for the higher 80 percent maximum rating under Diagnostic Code 7800 - which, to reiterate, requires disfigurement most nearly approximates visible or palpable tissue loss and either gross distortion or asymmetry.  The medical and lay evidence establishes that the Veteran's disability manifests hyperpigmented lesions and nodules primarily affecting his scalp, neck, and lower extremities with diffuse, extensive comedones on his neck and back.  He also has outbreaks of facial acne and has a linear scar near his left eye.  However, none of the medical evidence, including his VA and private treatment records and the reports of his VA compensation examinations in March 2011, November 2013, and July 2015 are consistent with finding visible or palpable tissue loss and gross distortion or asymmetry of the features.  In fact, the March 2011 and July 2015 examiners specifically noted that the Veteran did not have tissue loss or gross distortion or asymmetry of the features.  

In addition, while the Veteran's condition certainly results in some characteristics of disfigurement, such as abnormal skin texture and hypo-or hyperpigmentation of the skin, he does not have the required six or more characteristics of disfigurement.  There is no evidence that his lesions are adherent to the underlying tissue, missing any of the underlying soft tissue, or that the skin is indurated and inflexible on the head, face, or neck.  Furthermore, none of his treating physicians or VA examiners have identified these characteristics of the disability.  In short, although his acne has resulted in some disfigurement of the head, face, or neck, even if the Board finds that this is the predominant feature of the disability, an increased rating of 80 percent is not warranted under Diagnostic Code 7800.  

To the extent the Veteran may contend that separate ratings are warranted for disfigurement and scarring under Diagnostic Codes 7800-7805, the assignment of separate evaluations is expressly prohibited by the rating criteria that provide for rating a skin disability as dermatitis "[o]r rate as disfigurement...or scars...depending upon the predominant disability" (emphasis added).  The regulation's express use of this language establishes that separate ratings are not possible under the criteria for rating dermatitis, disfigurement, and scarring.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (all rating criteria that are conjunctive versus disjunctive (as evidenced by the use of the word "and") must be satisfied to warrant a higher evaluation).

With consideration of the above, the Board finds that the Veteran's acne most nearly approximates the currently-assigned  maximum 60 percent evaluation under Diagnostic Code 7806.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The claim for an increased rating is therefore denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board may not assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  Here, the Board previously found in the August 2016 remand that the ancillary issue of an extra-schedular rating was reasonably raised by the Veteran's VA and private treatment records that identified symptoms of bleeding, pain, infection, and drainage associated with the service-connected acne.  The Board also found that his disability picture arguably exhibited other related factors, such as provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms."  Consequently, the Board referred this claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service (Director) or appropriate designee for an initial determination as to whether the Veteran's disability picture warrants the assignment of an extra-schedular rating.  See Yancy v. McDonald, 27 Vet. App. 484 (2016) (the Board is not obligated to analyze whether extra-schedular referral is warranted in all cases, but only if the issue is argued or raised by the record).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that renders the available schedular evaluations for the service-connected skin condition inadequate.  A comparison between the level of severity and symptomatology of the Veteran's skin disability and the rating criteria reasonably describe his disability level and symptomatology.  As noted in the analysis regarding the Veteran's schedular rating, his acne manifests areas of lesions, nodules, dermatofibromas, and comedones that affect more than 40 percent of the entire body or more than 40 percent of exposed areas with accompanying facial scarring.  His skin lesions and nodules also manifest pain, bleeding, and inflammation.  These manifestations are all contemplated in the schedular criteria pertaining to dermatitis or eczema and Diagnostic Code 7806.  See 38 C.F.R. §§ 4.71a, 4.124a.  The same conclusion was reached by the Director in a May 2017 memorandum.  After reviewing the claims file, the Director found that the Veteran's "...primary symptomatology of pain, inflammation, bleeding, and the prescribed need for medication for management of the skin disorder are either explicitly enumerated or reasonably contemplated by the applicable regular rating criteria contained in § 4.118."

For these reasons and bases, the Board finds that the service-connected skin disability has symptoms and consequent impairment that are specifically contemplated in the rating criteria and that do not render the schedular criteria inadequate.  The Board resultantly has determined that an extra-schedular rating is not warranted as the first element of the Thun analysis is not satisfied, and it therefore need not address the second and third elements.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017); see also Yancy at 494 ("Although the first and second Thun elements are interrelated, they 'involve separate and distinct analysis,' and'[i]f either element is not met, then referral for extraschedular consideration is not appropriate.'").


ORDER

This claim of entitlement to a rating higher than 60 percent for acne, scrotal nodule, facial scarring, chloracne, and dermatofibromas with scars is denied.




____________________________________________
KEITH W. ALLEN
Chief Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


